DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 07/06/2021. 
	Claims 1 – 20 and 30 – 32 were previously cancelled by the Applicant (it is noted that Applicant’s remarks state that the claims have been cancelled and are withdrawn from consideration, it remains unclear whether the claims are cancelled or withdrawn. As such, the Examiner requests that the Applicant clarifies that the claims are in-fact canceled).
	Claims 21, 26, and 27 have been amended by the Applicant.
	Claims 33 – 37 have been added by the Applicant. 
 	Claims 21 - 29, and 33 – 37 have been examined and are currently pending. 

Response to Amendment 
	Claim objections have been withdrawn pursuant Applicants removal of duplicate claim 24. 
	The 35 U.S.C. §101 rejection of claims 21 – 29 and 33 – 37 is maintained as the Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 
withdrawn pursuant Applicant’s amendments and arguments. See Allowable Subject Matter section below for further discussion and analysis. 


Claim Eligibility 
	Claims 34 – 35 are found to be eligible under 35 U.S.C. 101 because the claims recite a specific manner by which the graphical user interface is being generated. Specifically, the Examiner notes that beyond merely changing the information that is being presented, the claims describe a visual/graphical change to the interface itself by defining bounded areas with lines breaking up into sections associated with parts of items for selection. This reflects an integral utilization of the graphical interface because it changes the manner by which data is presented and directly affects the way a user interacts with said interface. Due to the recited specificity of the interface the claims are eligible under 35 U.S.C. 101.
Examiner notes that claims 34 and 35 are dependent on claims 21 and 27 which remain rejected under 35 U.S.C. 101 and although claims 34 and 35 are allowed over the prior art the claims remain rejected due to their dependency to claims 21 and 27.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 – 29 and 33 and 36 – 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 21 – 29 and 33, 36 – 37, under Step 2A claims 21 – 29 and 33, 36 - 37 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 21 as representative, claim 21 recites: 
A computer-implemented method of purchasing items corresponding: under control of one or more configured computing systems, enabling a user to create a list having items that are sold by retailers;
enabling the user to lock together any of the items on the list that are sold by a first retailer;
enabling the user to prioritize the items on the list from a highest ranked item to a lowest ranked item, wherein the items on the list that are locked together by the first retailer move together up and down the list as the list is re-prioritized; 
dividing each of the items on the list into two or more parts, wherein each of the two or more parts has a monetary value assigned thereto; 
Enabling one or more contributors to purchase one or more of the parts of a lower ranked item on the list at the monetary value assigned thereto; 
authorizing the one or more contributors to purchase one of the parts of a lower ranked item on the list only after all of the parts of a higher ranked item on the list have been purchased. 

The underlined limitations of claim 21 above recite an abstract idea that falls within ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas [see 2106.04(II)(A)]. Under prong 1 of the revised step 2A analysis it is determined that claim 21 recites a commercial activity/interaction (e.g. an advertisement, marketing/sales activity or behavior) [see MPEP 2106.04(a)(1)(II)(B)]. Specifically, the Examiner notes that the present invention recites steps for selecting and displaying items for purchase on an interface in a specific and prioritized order. This concept is considered a marketing and sales see again MPEP 2106.04(a)(1)(II)(B)]. 
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 21 does recite additional elements, including a configured computer systems. Furthermore, newly added claims 33 – 37 recite a “visual display”. Taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 21 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
With further respect to the “visual display” the Examiner again reiterates the high level of generality the limitation is recited at. While the claims recite a visual display, this element is being interpreted as a mere presentation device, lacking any technical description or details to the interaction and manipulation of a graphical interface. Ultimately, the limitation represents the mere implementation of presenting information in a specific aesthetic manner and nothing more than the general link of the abstract idea to a specific technical environment.
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 21 does not integrate the recited exception into a practical application [see MPEP 2106.04(d)].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 21, taken individually or as a whole the additional elements of claim 21 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 21 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)
Receiving or transmitting data over a network (e.g. create a list having items that are sold by retailers, authorizing purchase, authorize purchase, etc.)
Presenting offers and gathering statistics (e.g. enabling one or more contributors to purchase one or more of the items on the list at the monetary value assigned thereto, etc.)
Recording a customer’s order (e.g. authorizing the one or more contributors to purchase one of the parts of a lower ranked item on the list only after all of the parts of a higher ranked item has been purchased, etc.)
Even considered as an ordered combination (as a whole), the additional elements of claim 21 do not add anything further than when they are considered individually.
In view of the above, representative claim 21 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Independent claim 36 recites substantially similar limitations as claim 21, and as such claim 36 is rejected under substantially similar rationale as seen for claim 21 above. 
Dependent claims 22 – 29, 33, and 37 also do not integrate the abstract idea into a practical application.
Notably, claims 22 – 29, 33 and 37 recite more complexities descriptive of the abstract idea itself, such as by describing how items are prioritized, how they are displayed (e.g. first list, second list, etc.), and the aesthetic of the display (e.g. boundaries, lines etc.). Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 22 – 29, 33 and 37 are understood to recite at least similar abstract concepts as those discussed regarding claims 21 and 36.

Lastly, under step 2B, dependent claims 22 – 29, 33 and 37 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 22 – 29, 33 and 37 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.

	Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious combination of features amount to more than a predictable use of elements in the prior art. The allowable combination of features are as follows (emphasis added):
Regarding claim 21, a computer-implemented method of purchasing items corresponding: under control of one or more configured computing systems, enabling a user to create a list having items that are sold by retailers;
enabling the user to lock together any of the items on the list that are sold by a first retailer;
enabling the user to prioritize the items on the list from a highest ranked item to a lowest ranked item, wherein the items on the list that are locked together by the first retailer move together up and down the list as the list is re-prioritized; 
dividing each of the items on the list into two or more parts, wherein each of the two or more parts has a monetary value assigned thereto; 
enabling one or more contributors to purchase one or more of the parts of a lower ranked item on the list at the monetary value assigned thereto; 
authorizing the one or more contributors to purchase one of the parts of a lower ranked item on the list only after all of the parts of a higher ranked item on the list have been purchased.
Examiner notes the portions of the claim above which have been emphasized with bolding and underlining. With this in mind, the most pertinent prior art made of record in the previous action included Ghosn, Craft, and Martello [see Non-Final Rejection, 01/06/2021, pages 7 – 16]. 
The primary reference Ghosn was cited because it disclosed the idea of creating a list of products sold by retailers, and prioritizing items on the list based on rankings. Ghosn failed to teach or 
While disclosing the ideas of “bundling” products and moving them up/down and to/from lists the combination of Ghosn, Craft and Martello fails to teach or suggest, dividing each of the items on the list into two or more parts, with the parts having assigned a monetary value, enabling contributors to purchase one or more of the parts of the items on the list at the monetary value assigned thereto, and authorizing the contributors to purchase one of the parts of a lower ranked item on the list only after all of the parts of a higher ranked item on the list have been purchased. Furthermore, considering newly added claims 33 – 37, the Examiner asserts that the combination of previously cited references fails to teach or suggest the ideas of generating a boundary on a visual display that defines a bounded area, showing an image of the selected one of the items on the visual display, wherein the image of the selected one of the items is located within the bounded area and is surrounded by the boundary, generating at least one dividing line inside the bounded area that divides the bounded area into the two or more part sections of the selected one of the items, wherein each of the two or more parts of the selected one of the items is assigned to a different one of the part sections. 
In view of the amended and newly added claims, a newly added NPL reference IBM is additionally cited [see PTO-892 Form, Reference U], because it discusses the idea of purchasing a portion of a group gift, wherein the products can be ranked amongst other items, and users can select which items to purchase. Additionally, IBM discloses the idea that when the highest ranked items are purchased the items that are ranked below the highest items could also be purchased with the remained amount. While disclosing the idea of purchasing portions of gifts, that are prioritized based on 
Ultimately, the Examiner asserts that none of the references on record, nor the reviewed additional references teach or suggest the specific methodology to identify and present information regarding products to users and allow for purchase of products seen in the claimed invention. In view of the discussion above, the Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as seen above in independent claim 21. That is, the Examiner emphasizes the claim as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The specific combination of features as claimed above would not have been obvious to one or ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias. 
In conclusion, the Examiner hereby asserts that in light of the discussion above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and nor renders obvious any further modifications of the references to a person of ordinary skill in the art. 
Independent claims 36 recites substantially similar limitations as claim 21 and as such are allowable based on a same rationale as seen above for claim 21. 
Dependent claims 22 – 29 and 33 – 35, and 37 are allowed based on their dependencies off of independent claims 21 and 36. 
Examiner notes that claims 21 – 29, 33, and 36 – 37 remain rejected under 35 U.S.C. 101. 

Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but were not found persuasive. 
Examiner notes that while the amendments to claims 21 – 29 and the addition of claims 33 – 37 have been considered, claims 21 – 29, 33, and 36 - 37 remain rejected under 35 U.S.C. 101 because the claims still recite an abstract idea falling under ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas, and furthermore the claims fail to recite “significantly more”. Examiner asserts that independent claim 21 merely recites a process for presenting a list of products to a user in a specific order failing to tie the manner of presentation to the technical function of a graphical user interface or any other computing components. The claims recite the idea of “dividing” items into parts, “enabling” contributors to purchase parts, and “authorizing” the purchasing of the parts, however these steps are recited at a high level of generality, and merely suggest the concepts of presenting information in a certain order and allowing a customer to purchase items presented which both represent abstract ideas. Claim 21 fails to discuss the technical aspects associated with the graphical interface that function to assist the presentation of information. Additionally, while the concepts of “enabling” and “authorizing” are recited, 

Rejections under 35 U.S.C 103
Regarding the rejections of claims 21 – 29, Examiner notes that Applicant’s amendments have been found persuasive and overcome the prior art on record. See Reasons for Indicating Allowable Subject matter section above for additional discussion and analysis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368. The examiner can normally be reached MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.H./
Examiner, Art Unit 3625   

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625